SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three month period ended July 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53028 WESTMOUNTAIN GOLD, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315498 (State or other jurisdiction of incorporation) (IRS Employer File Number) 2186 S. Holly St., Suite 104 Denver, CO (Address of principal executive offices) (zip code) (303) 800-0678 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes: þNo: o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting Company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting Company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act):Yes: oNo: þ The number of shares of common stock, $.001 par value, issued and outstanding as of September 19, 2013: 24,485,343 shares FORM 10-Q TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited except as noted) 3 Consolidated Balance Sheets as of July 31, 2013 and October 31, 2012 (audited) 3 Consolidated Statements of Operations for the three months and nine months ended July 31, 2013 and 2012 and from inception to July 31, 2013 4 Consolidated Statement of Cash Flows for the nine months ended July 31, 2013 and 2012 and from inception to July 31, 2013 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 4. Mine Safety Disclosure 34 Item 6. Exhibits 35 Signatures 36 2 Back to Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WESTMOUNTAIN GOLD, INC. A DEVELOPMENT STAGE COMPANY CONSOLIDATED BALANCE SHEETS July 31, October 31, ASSETS (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses Total current assets EQUIPMENT, NET OTHER ASSETS Contractual rights Mining claims Security deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accounts payable - related parties Accrued expenses Accrued expenses - related parties Forward contract - Derivative liability - warrants - Promissory notes Total current liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock, $.10 par value; 1,000,000 shares authorized, -0- shares issued and outstanding at July 31, 2013 and October 31, 2012, respectively - - Common stock - $0.001 par value, 200,000,000 shares authorized, 24,485,343 and 21,382,776 shares issued and outstanding at July 31, 2013 and October 31, 2012, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to consolidated financial statements. 3 Back to Table of Contents WESTMOUNTAIN GOLD, INC. A DEVELOPMENT STAGE COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS From March 25, 2010 Three Months Ended, Nine Months Ended, (Inception) July 31, July 31, July 31, July 31, to July31, REVENUE $
